PER CURIAM
In this mental commitment case, appellant contends that the trial court erred in entering an order of civil commitment because, among other things, the court failed to provide him with a legally sufficient advice of rights. According to appellant, the advice of rights was insufficient in that the court did not tell him that he could subpoena witnesses. The state concedes the error. We agree and accept the concession. See State v. Grellert, 144 Or App 201, 203, 925 P2d 161 (1996) (trial court must advise alleged mentally ill person that he or she can subpoena witnesses).
Reversed.